Title: From George Washington to Savannah Officials, 13–14 May 1791
From: Washington, George
To: Savannah Officials



Gentlemen,
[Savannah, c.13–14 May 1791]

Your affectionate congratulations on my arrival in this city, and the very favorable sentiments you express towards me, are received with gratitude and thanked with sincerity.
Estimating favors by the cordiality with which they are bestowed, I confess, with real pleasure, my obligations to the Corporation of Savannah, and I can never cease to entertain a grateful sense of their goodness.
While the virtuous conduct of your citizens, whose patriotism braved all the hardships of the late war, engaged my esteem, the distresses peculiar to the State of Georgia, after the peace, excited my deepest regret.
It was with singular satisfaction I perceived that the efficacy of the general government could interpose effectual relief, and restore tranquillity to so deserving a member of the Union—Your sentiments on this event are worthy of citizens, who placing a due value on the blessings of peace, desire to maintain it on the immutable principles of justice and good faith.
May the harmony of your city be consequent on your administration, and may you individually be happy.

G. Washington

